DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted February 3, 2020.  The present application is a CON of application 14/019,489 (now U.S. Patent Number 10,552,931).  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both “EVD” (Figure 1) and “END” (Figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 20  are drawn to a system, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claim 1 recites reviewing the plurality of documents to identify clinical indicators and associated contextual information by synthesizing descriptions of historical data using multiple segments of text within the plurality of documents, 
wherein the clinical indicators and associated contextual information are analyzed according to a document type in which the clinical indicators are identified and according to the associated contextual factors related to the clinical indicator; 
compare the clinical indicators and associated contextual information to rule-based scenarios; generate a marker based on the clinical indicators and associated contextual information, the marker identifying a record element associated with a medical condition 
Independent claim 13 recites reviewing the plurality of electronic documents to identify clinical indicators and associated contextual information by synthesizing descriptions of historical data using multiple segments of text within the plurality of documents, wherein the clinical indicators and associated contextual information are analyzed according to a document type in which the clinical indicators are identified and according to the associated contextual factors related to the clinical indicator; compare the clinical indicators and associated contextual information to rule-based scenarios; 
generate a marker based on the clinical indicators and associated contextual information, the marker identifying a record element associated with a medical condition
relating to the patient care; generate a query for a service provider, the query describing the marker; and verify a response to the query by the service provider by accessing the plurality of documents to determine whether the service provider response to the query
includes an appropriate amendment, correction, or update.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a patient and case manager to assist with treatment for a medical condition. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The independent claims are abstract but for the inclusion of the additional elements including a “A computer-based, natural language processing system”, “a computer processor”, “a database in communication with the computer processor, the database comprising memory for storing a plurality of electronic documents relating to patient care of a patient”, “a natural language processor module executing on the computer processor”, and “electronic” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Dependent claims 2, 3, 6, 12 – 13, 15, and 17 are abstract but for the inclusion of the additional elements including “electronic” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f).
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional 
(0069] FIG. 3 is a schematic illustration of a natural language processing (NLP) based system 50 for medical record review, for example in the context of clinical documentation improvement (CDI), as described above. In this particular example, system 50 includes a natural language processor (NLP) or NLP program module executable on a microprocessor (03) or other computer processor 52, in operative communication with an interactive display or other input/output (I/O) device 54 and a database (DB) or other memory 56 for storing medical record 30. 
(0070] I/O device 54 takes on a variety of forms, for example a computer monitor presenting a graphical user interface (GUI) and a keyboard for alphanumeric input from user 58. Alternatively, a touch screen or other I/O device may be used. System 50, processor 52, and I/O device 54 may also be implemented on other platforms such as a mainframe computer and workstation, or using a portable digital device such as a mobile phone or tablet computer. In each of these applications system 50 utilizes network security suitable to ensure the privacy of medical records 30 and other information according to local, state and national regulations, and under additional (more stringent) organizational rules.
(0071] Memory 56 takes on a corresponding variety of forms, for example internal or removable drive, or a cloud based network or internet storage system. In some embodiments, memory 56 also includes a non-transitory computer readable storage medium for storing computer code executable by computer processor 52. For example, the code may include an NLP based program module configured to perform the functions of system 50 and the related method steps for NLP based medical record analysis and clinical documentation improvement, as described herein.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 12 and 14 – 20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al., herein after Rogers (U.S. Patent Number 8,898,798 B2) in view of Anisimovich, et al., herein after Anisimovich (U.S. Patent Number 8,548,795 B2).

Claim 1: Rogers teaches a computer-based, natural language processing system comprising: 
a computer processor (Figures 1, 17A, and 17B; column 4, line 61 through column 5, line 7 where a medical information navigation engine includes a processor and an interface); 
a database in communication with the computer processor (column 8, lines 36 – 52 discloses the processor includes a database and one or more servers which may be any suitable computing engine, including but not limited to PCs or servers),  the database comprising memory for storing a plurality of electronic documents relating to patient care of a patient (Figure 17B; column 27, lines 40 – 45 discloses the processors are coupled to storage devices including memory); and 
a natural language processor module executing on the computer processor (column 4, lines 44-50; column 11, lines 21 - 52; column 16, line 30 through column 17, line 2; and column 27, lines 3-8 where a natural language processor is utilized to convert free form language), the natural language processor module configured to: 

compare the clinical indicators and associated contextual information to rule-based scenarios (column 10, lines 27 - 51; column 12, lines 13-27; column 12, line 60 through column 13, line 9; and column 14, lines 39 - 58 where a concept proximity model is used to indicate the relevancy between a pair of documents); 
generate a marker based on the clinical indicators and associated contextual information, the marker identifying a record element associated with a medical condition relating to the patient care (column 5, lines 40 - 48; column 18, line 48 through column 19, line 2 where Rogers discloses results displayed with special markers indicating (identifying) the onset of problems, related medications, and procedures for the problems); 
generate a query for a service provider, the query describing the marker (Figure 2; column 4, lines 44 - 50; column 6, lines 24 - 67; column 8, lines 11 - 19; column 9, line 50 through column 10, line 4; and column 13, lines 10-31; column 18, line 48 through column 19, line 2 where Rogers discloses results displayed with special markers indicating (identifying) the onset of problems, related medications, and procedures for the problems);

Rogers fails to explicitly teach the following limitations met by Anisimovich as cited: 
review the plurality of electronic documents to identify clinical indicators and associated contextual information by synthesizing descriptions of historical data using multiple segments of text within the plurality of electronic documents (Figures 22 and 23; column 2, lines 42 – 55 discloses the use of databases of previous translations (historical data); column 5, line 63 through column 6, line 35 where Anisimovich discloses analyzing each sentence (indicating multiple sentences) or paragraphs).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Rogers to further include automated translation of natural-language sentences using linguistic descriptions and various applications in such areas as automated abstracting, machine translation, natural language processing, control systems, information search, semantic web, computer aided learning, expert systems, speech recognition/synthesis and others as disclosed by Anisimovich.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Rogers in this way since because is it especially difficult to translate or generate complex sentences, such as those found in technical texts, documentation, internet articles, journals, and the like (Anisimovich:  column 2, lines 35 – 38).

Claim 2: Rogers and Anisimovich teach the system of claim 1. 
Rogers fails to explicitly teach the following limitations met by Anisimovich as cited: 
wherein the record element indicates a medical condition of the patient absent from the plurality of electronic documents (column 21, lines 14 – 23 discloses an ellipsis restoration to restore a missing constituent in a sentence, where an ellipsis is described as a language phenomenon which is represented by the absence of core constituents which is interpreted by the Examiner as missing or absent record elements).  
The motivation to combine the teachings of Rogers and Anisimovich is discussed in the rejection of claim 1, and incorporated herein.

Claim 3: Rogers and Anisimovich teach the system of claim 1. Rogers discloses a system wherein the marker identifies a medical condition, diagnosis, diagnosis code, or indicator of a medical condition or diagnosis that is associated with the patient (column 5, lines 40 - 48; column 18, line 48 through column 19, line 2 where Rogers discloses results displayed with special markers indicating (identifying) the onset of problems, related medications, and procedures for the problems).
Rogers fails to explicitly teach the following limitations met by Anisimovich as cited: 
which is absent from the plurality of electronic documents (column 21, lines 14 – 23 discloses an ellipsis restoration to restore a missing constituent in a sentence, where an ellipsis is described as a language phenomenon which is represented by the absence of core constituents which is interpreted by the Examiner as missing or absent record elements).  


Claim 4: Rogers and Anisimovich teach the system of claim 3.  Rogers discloses a system wherein the marker is identified from an information model (column 9, lines 50 – 66 discloses an extractor, matrix, and mapper to collectively collect medical knowledge and identify, extract, and map multidimensional relationships with them).  

Claim 5: Rogers and Anisimovich teach the system of claim 4.  Rogers teaches a system wherein the information model is configured to generate the marker based on a combination indicators comprising different laboratory results (column 4, lines 36 – 39 discloses coded lab tests and procedures; column 7, lines 12 – 16 discloses different lab results such as CKMB, amulase).

Claim 6: Rogers and Anisimovich teach the system of claim 4. Rogers discloses a system wherein the information model is configured to generate the marker based on a combination of vital signs and textual indicators, the vital signs and textual indicators being found in different documents the plurality of electronic documents (column 9, line 50 through column 10, line 26 discloses combining medical records with their relevancy to specific medical concepts).  

Claim 7: Rogers and Anisimovich teach the system of claim 4. Rogers discloses a system wherein the information model is configured to generate the marker 

Claim 8: Rogers and Anisimovich teach the system of claim 1. Rogers discloses wherein the query includes evidence describing at least one of the clinical indicators and associated contextual information from which the marker was generated (Figure 2; column 4, lines 44 - 50; column 6, lines 24 - 67; column 8, lines 11 - 19; column 9, line 50 through column 10, line 4; and column 13, lines 10-31; column 18, line 48 through column 19, line 2 where Rogers discloses results displayed with special markers indicating (identifying) the onset of problems, related medications, and procedures for the problems).  

Claim 9: Rogers and Anisimovich teach the system of claim 1. Rogers discloses a system further comprising the computer system receiving confirmation of the query from the service provider (column 10, line 52 through column 11, line 20 discloses the receiving party (healthcare provider) can accept or reject a sharing request of data).  

Claim 10: Rogers and Anisimovich teach the system of claim 1. Rogers teaches a system further comprising generating a confidence level for the marker based on the scenarios (Figures 11 and 13; column 26, lines 31 – 67 discloses an outcome value corresponding to a specific confidence level).  

Claim 11: Rogers and Anisimovich teach the system of claim 10.  Rogers teaches a system further comprising receiving a selection from the service provider (Figures 11 and 13; column 6, lines 8-19; and column 26, lines 31 - 67 where a user is a user of the system such as a provider and/or clinician).  

Claim 12: Rogers and Anisimovich teach the system of claim 1. Rogers teaches a system wherein the multiple segments of text within the plurality of electronic documents comprise free text, a laboratory test result in combination with a treatment code, or a medical treatment code (Figure 5; column 4, lines 9 – 50 discloses the MINE enables providers to enter free text queries, which returns medically relevant results across both structured and unstructured data). 

Claims 13 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al., herein after Rogers (U.S. Patent Number 8,898,798 B2) in view of Anisimovich, et al., herein after Anisimovich (U.S. Patent Number 8,548,795 B2) further in view of Loya et al., herein after Loya (U.S. Publication Number 2014/0019160 Al).

Claim 13: Rogers teaches a computer-based, natural language processing system comprising:  -21-P241570.US.04 
a computer processor (Figures 1, 17A, and 17B; column 4, line 61 through column 5, line 7 where a medical information navigation engine includes a processor and an interface); 

a natural language processor module executing on the computer processor (column 4, lines 44-50; column 11, lines 21 - 52; column 16, line 30 through column 17, line 2; and column 27, lines 3-8 where a natural language processor is utilized to convert free form language), the natural language processor module configured to: 
wherein the clinical indicators and associated contextual information are analyzed according to a document type in which the clinical indicators are identified and according to the associated contextual factors related to the clinical indicator (column 14, lines 2 – 38 discloses a keyword search (clinical indicator) that a particular condition is found in more than one document; column 16, lines 57 – 65 discloses the engine finds all objects having the keyword term match anywhere in the content of the medical data object, and filters using other key words); 
compare the clinical indicators and associated contextual information to rule-based scenarios (column 10, lines 27 - 51; column 12, lines 13-27; column 12, line 60 through column 13, line 9; and column 14, lines 39 - 58 where a concept proximity model is used to indicate the relevancy between a pair of documents); 
generate a marker based on the clinical indicators and associated contextual information, the marker identifying a record element associated with a medical condition 
generate a query for a service provider, the query describing the marker (Figure 2; column 4, lines 44 - 50; column 6, lines 24 - 67; column 8, lines 11 - 19; column 9, line 50 through column 10, line 4; and column 13, lines 10-31; column 18, line 48 through column 19, line 2 where Rogers discloses results displayed with special markers indicating (identifying) the onset of problems, related medications, and procedures for the problems). 
Rogers fails to explicitly teach the following limitations met by Anisimovich as cited: 
review the plurality of electronic documents to identify clinical indicators and associated contextual information by synthesizing descriptions of historical data using multiple segments of text within the plurality of electronic documents (Figures 22 and 23; column 2, lines 42 – 55 discloses the use of databases of previous translations (historical data); column 5, line 63 through column 6, line 35 where Anisimovich discloses analyzing each sentence (indicating multiple sentences) or paragraphs).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Rogers to further include automated translation of natural-language sentences using linguistic descriptions and various applications in such areas as automated abstracting, machine translation, natural language processing, control 
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Rogers in this way since because is it especially difficult to translate or generate complex sentences, such as those found in technical texts, documentation, internet articles, journals, and the like (Anisimovich:  column 2, lines 35 – 38).
Rogers and Anisimovich fail to explicitly teach the following limitations met by Loya as cited:
verify a response to the query by the service provider by accessing the plurality of electronic documents to determine whether the service provider response to the query includes an appropriate amendment, correction, or update (paragraphs 8, 40, 50, and 66; claim 6 where the physician can access the medical record, and based on the queries determine if a charge code is correct).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Rogers and Anisimovich to further include verifying charge codes and providing recommended charge codes as taught by Loya.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Rogers in this by providing the proper amount of funding and payments to medical professionals (see: Loya, paragraph 3).
  
Claim 14: Rogers, Anisimovich, and Loya teach the system of claim 13. Rogers teaches a system further comprising generating a confidence level for the 

Claim 15: Rogers, Anisimovich, and Loya teach the system of claim 13. Rogers teaches a system wherein the multiple segments of text within the plurality of electronic documents comprise unstructured data (column 4, lines 61 – 65 discloses the system may identify at least one coding or documentation opportunity associated with patient conditions mined from unstructured clinical data), and wherein at least one of the clinical indicators is generated from the unstructured data (column 4, lines 9 - 22 where Rogers discloses the system may integrate and analyze structured and unstructured data that resides across a healthcare organization; column 4, lines 36 – 43 discloses unstructured data such as encounter notes and transcriptions; claim 1).  

Claim 16: Rogers, Anisimovich, and Loya teach the system of claim 15. Rogers teaches a system wherein the unstructured data comprises free text (column 15, line 49 through column 16, line 2 discloses a MINE search engine which returns the most relevant structured data and unstructured content in response to any free text query).  

Claim 17: Rogers, Anisimovich, and Loya teach the system of claim 13. Rogers discloses a system wherein the multiple segments of text within the plurality of electronic documents comprise structured data column 4, lines 9 - 22 where Rogers discloses the system may integrate and analyze structured and unstructured data that 

Claim 18: Rogers, Anisimovich, and Loya teach the system of claim 17. Rogers teaches a system wherein the structured data comprise a laboratory test result in combination with a treatment code or a medical treatment code (column 7, lines 21 – 26 discloses a medical concept search (indicator) finds relevant structured data with standardized codes, such as lab results and text results).  

Claim 19: Rogers, Anisimovich, and Loya teach the system of claim 13. 
Rogers and Anisimovich fail to explicitly teach the following limitations met by Loya as cited:
further comprising verification presence of the indication of the medical condition in the medical record, based on the verified response by the service provider (paragraph 8 discloses outputting the charge code to a physician and prompting a confirmation from the physician that the charge code is correct; paragraph 40 discloses allowing the physician to access a patient chart and history and then sign off on the suggested codes).  


Claim 20: Rogers, Anisimovich, and Loya teach the system of claim 13. Rogers teaches a system wherein the query includes evidence describing at least one of the clinical indicators and associated contextual information from which the marker was generated (column 10, lines 27 - 51; column 12, lines 13-27; column 12, line 60 through column 13, line 9; and, column 14, lines 39 - 58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heinze (U.S. Patent Number 7,949,538 B2) discloses automated interpretation of clinical encounters with cultural cues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626